                                                                                                                                                  FILED 
UNITED STATES DISTRICT COURT                                                                                                                      CLERK 
EASTERN DISTRICT OF NEW YORK                                                                                                                          
                                                                                                                                       11/29/2018 12:19 pm
---------------------------------------------------------------------------------------------------------------------------------X    For Online Publication
                                                                                                                                                             Only
UNITED STATES OF AMERICA,                                                                                                                 U.S. DISTRICT COURT 
                                                                                                                                     EASTERN DISTRICT OF NEW YORK 
                                                                   The United States,                                                     LONG ISLAND OFFICE 


                           -against-                                                                                                  ORDER
                                                                                                                                      18-cv-06581 (JMA) (AYS)
CHARLES KAFEITI, et al.

                                                                     Defendants.
---------------------------------------------------------------------------------------------------------------------------------X
AZRACK, United States District Judge:

                WHEREAS, this matter having come before the Court on the United States’ Motion to

Continue Preliminary Injunction Hearing, Extend Temporary Restraining Order Expiration, and

Extend Time to Serve as to defendants Anthony and SixEvolution (ECF No. 22), Defendants

Kafeiti, et al.’s Motion to Continue Preliminary Injunction Hearing on Consent (ECF No. 23), and

Defendants Wilson’s and BC0875430 a/k/a/ Berkshire Global Services’s Motion to Continue

Preliminary Injunction Hearing (ECF No. 28);

                WHEREAS, the United States has made diligent efforts to affect service on Defendants

since entry of the ex parte Temporary Restraining Order on November 19, 2018 (the “TRO”) (ECF

No. 21);

                WHEREAS, the United States affected service on defendants Charles Kafeiti and

International Sweeps Revenue Services, Inc. via their counsel on consent;

                WHEREAS, the United States affected service on defendants Golden Response

Worldwide, Inc., Anthony Kafeiti, Fairmont Wealth Resources, Inc., Steven Diaz, SK

International Syndicate, Inc., Carmine Maietta, Elizabeth Maietta, Drew Wilson, and BC0875430

a/k/a/ Berkshire Global Services via personal service;

                WHEREAS, the United States and defendants Charles Kafeiti, International Sweeps

                                                                                                            1
Revenue Services, Inc., Golden Response Worldwide, Inc., Anthony Kafeiti, Fairmont Wealth

Resources, Inc., Steven Diaz, SK International Syndicate, Inc., Carmine Maietta, Elizabeth

Maietta, Drew Wilson, and BC0875430 a/k/a/ Berkshire Global Services (together, the

“Consenting Defendants”) having advised the Court by letter motions (ECF Nos. 23 and 28) of the

status of the within action and the agreement to continue the TRO on consent, and for good cause

shown, including allowing the parties the opportunity to engage in discussions geared towards

reducing potential motion practice, including a stipulated preliminary injunction, and, given the

number of parties to this action and complexity of the allegations, to allow counsel time to better

familiarize itself with the facts and circumstances of this matter;

       WHEREAS, the United States served defendants Dennis Hunsaker (“Hunsaker”) and

Digital Matrix International, Inc. (“Digital Matrix”) via overnight delivery, but said defendants

have not contacted the United States nor appeared in this action;

       WHEREAS, the United States has made diligent efforts to serve defendants David Anthony

(“Anthony”) and SixEvolution GmbH (“SixEvolution”), located in Germany, through The Hague

Convention, but have not yet effectuated service;

       WHEREAS, pursuant to the language in the TRO, defendants David Anthony and

SixEvolution, as “Payment Processers,” were to receive copies of the TRO from those Defendants

who were served with the TRO;

       WHEREAS, the United States requests an extension of the deadline to serve Anthony and

SixEvolution to December 28, 2018 due to the requirements to effectuate service through The

Hague Convention, as well as an extension of the preliminary injunction hearing and expiration

date of the TRO as to those defendants until January 8, 2019,




                                                  2
       It is hereby ORDERED as follows:

       1.     The United States is directed to serve a copy of this Order on Hunsaker and Digital

Matrix via overnight mail by November 30, 2018 and to serve a copy of the TRO, together with

the Complaint (ECF No. 1), the Certification of the Attorney for the United States (ECF No. 18),

the Memorandum of Law in Support (ECF No. 19), the Sullivan Declaration (ECF No. 20), and

this Order via personal service by December 4, 2018;

       2.     The United States is directed to send a copy of the TRO, together with the

Complaint (ECF No. 1), the Certification of the Attorney for the United States (ECF No. 18), the

Memorandum of Law in Support (ECF No. 19), the Sullivan Declaration (ECF No. 20), and this

Order to Anthony and SixEvolution via overnight mail and, if available, email service by

November 30, 2018;

       3.     The United States is granted an extension to serve Anthony and SixEvolution via

The Hague Convention until December 28, 2018;

       4.     The TRO is extended as against Hunsaker, Digital Matrix, Anthony, and

SixEvolution from December 3, 2018 to December 17, 2018 pursuant to Fed. R. Civ. P. 65(b)(2);

       5.     The preliminary injunction hearing for Hunsaker, Digital Matrix, Anthony, and

SixEvolution is rescheduled to December 14, 2018 at 1:00 PM in courtroom 6E North at 225

Cadman Plaza East, Brooklyn, NY, at which time, if uncontested, the Court is prepared to convert

the TRO against said defendants to a preliminary injunction based on the papers submitted by the

United States with the claims and defenses of defendants Anthony and Six Evolution (including

any claims and defenses as to the preliminary injunction motion) preserved pending service

through the Hague Convention;

       6.     Hunsaker, Digital Matrix, Anthony, and SixEvolution shall file and serve any



                                               3
opposition papers on or before 5:00 p.m. on December 10, 2018;

       7.      The United States shall file and serve its reply papers (if any) in further support of

the preliminary injunction motion against Hunsaker, Digital Matrix, Anthony, and SixEvolution,

together with a Proposed Preliminary Injunction Order as to said defendants on or before 5:00 p.m.

on December 12, 2018;

       8.      The preliminary injunction hearing for the Consenting Defendants is rescheduled

to January 25, 2019 at 1:00 PM in courtroom 6E North at 225 Cadman Plaza East, Brooklyn, NY;

       9.      The Consenting Defendants shall file and serve their opposition papers to the

pending preliminary injunction motion on or before 5:00 p.m. on January 17, 2019;

       10.     The United States shall file and serve its reply papers (if any) in further support of

the preliminary injunction motion together with a Proposed Preliminary Injunction Order as to the

Consenting Defendants on or before 5:00 p.m. on January 21, 2019;

       11.     Based on the consent of the United States and the Consenting Defendants, the TRO

shall remain in place against the Consenting Defendants pending the Court’s ruling on the United

States’s preliminary injunction application against said defendants, with all parties’ claims and

defenses preserved; and

       12.     The date for the Consenting Defendants to move or otherwise respond to the

Complaint shall be extended by 30 days.

SO ORDERED.

Dated: November 29, 2018
Central Islip, New York

                                                              /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
